              Case 2:20-cv-00171-MJP Document 6 Filed 04/20/20 Page 1 of 3



 1                                                  THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10

11   NICKOLAS HUTCHMAN, an individual,                  No. 2:20-cv-00171-MJP
12                                 Plaintiff,
                                                        ORDER OF DISMISSAL WITH
13          vs.                                         PREJUDICE
14   SR BUILDING SERVICES, LLC, a
     Washington limited liability company,
15
                                   Defendant.
16

17                                              ORDER

18          The parties having stipulated that all claims asserted herein are voluntarily dismissed

19   with prejudice and without an award of costs or fees to any party, and the Court being fully

20   advised in the premises; NOW THEREFORE, IT IS HEREBY ORDERED that this action is

21   dismissed with prejudice and without an award of costs or fees to any party.

22                      20th day of April, 2020.
            DATED this _____

23

24

25
                                                      A
                                                ______________________________________
                                                THE HONORABLE MARSHA J. PECHMAN
                                                UNITED STATES DISTRICT COURT JUDGE
26


      ORDER OF DISMISSAL WITH
      PREJUDICE (Case No. 2:20-cv-00171-MJP)
      – Page 1
             Case 2:20-cv-00171-MJP Document 6 Filed 04/20/20 Page 2 of 3



 1   Presented by:
 2   MBE LAW GROUP PLLC
 3
     By: s/ David C. Martin
 4      David C. Martin, WSBA No. 38325
        MBE Law Group PLLC
 5      1001 Fourth Ave., Suite 3200
 6      Seattle, WA 98154
        Phone: (206) 400-7722
 7      Facsimile: (206) 400-7742
        Email: dmartin@mbelg.com
 8   Attorneys for Plaintiff Nickolas Hutchman
 9

10   CARNEY BADLEY SPELLMAN, P.S.

11
     By:    s/ Lucinda J. Luke
12        Lucinda J. Luke, WSBA No. 26783
          Carney Badley Spellman, P.S.
13        701 Fifth Avenue, Suite 3600
          Seattle, WA 98104
14        Phone: (206) 622-8020
          Facsimile: (206) 467-8215
15        Email: luke@carneylaw.com
     Attorneys for Defendant SR Building Services, LLC
16

17

18

19

20

21

22

23

24

25

26


      ORDER OF DISMISSAL WITH
      PREJUDICE (Case No. 2:20-cv-00171-MJP)
      – Page 2
             Case 2:20-cv-00171-MJP Document 6 Filed 04/20/20 Page 3 of 3



 1

 2                                 CERTIFICATE OF SERVICE
 3           I hereby certify that on April 6, 2020, I electronically filed the foregoing document
     using the Court’s CM/ECF system, which will send notification of the filing to all counsel of
 4   record below:
 5
            Lucinda J. Luke, WSBA No. 26783
 6          Carney Badley Spellman, P.S.
            701 Fifth Avenue, Suite 3600
 7          Seattle, WA 98104
            Phone: (206) 622-8020
 8          Facsimile: (206) 467-8215
            Email: luke@carneylaw.com
 9
            Attorneys for Defendant SR Building
10          Services, LLC

11

12                                                By:    s/ David C. Martin
                                                     David C. Martin, WSBA No. 38325
13                                                   MBE Law Group PLLC
                                                     1001 Fourth Ave., Suite 3200
14                                                   Seattle, WA 98154
15                                                   Telephone: (206) 400-7722 Ext. 102
                                                     Fax: (206) 400-7742
16                                                   Email: dmartin@mbelg.com
                                                  Attorney for Plaintiff Nickolas Hutchman
17

18

19

20

21

22

23

24

25

26


      ORDER OF DISMISSAL WITH
      PREJUDICE (Case No. 2:20-cv-00171-MJP)
      – Page 3
